ORDER
PER CURIAM.
The wife, Diane Hefner, appeals the judgment of the Circuit Court of St. Charles County denying her motion to quash service, or in the alternative, to dismiss due to insufficient service of process, following entry of the trial court’s judgment and decree of dissolution in the action filed by the husband, John Hefner. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).